Citation Nr: 1232512	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  08-35 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for dermatitis of the face and scalp, to include as due to Agent Orange exposure.


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1971, including service in Vietnam. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The case was previously before the Board and was remanded in July 2010 and October 2011.

In a November 2011 communication, the Veteran raised the issue of service connection for hearing loss.  This matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).   Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran served in the Republic of the Vietnam during the Vietnam era, and is presumed to have been exposed to herbicide agents. 

2.  Dermatitis of the face and scalp (solar/actinic keratosis) was not manifested during the Veteran's active duty service or for many years thereafter and it is not otherwise related to his active duty service, including exposure to herbicides.


CONCLUSION OF LAW

Dermatitis of the face and scalp was not incurred in or aggravated by the Veteran's active duty service and it may not be presumed to be incurred in such service.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

A January 2008 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, the evidence he was responsible for providing, and informed the Veteran of disability rating and effective date criteria.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002). 

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the Veteran's service treatment records (STRs), service personnel records, and available post-service VA and private treatment records are associated with the claims file.  

The Veteran has reported that his earliest treatment for skin problems was by Dr. J. Zanchi from 1971 to 1985; however, he was unable to locate an address for this physician.  As noted in the July 2010 Board remand, an internet search revealed a contact address and the Veteran was requested to complete VA Form 21-4142, Authorization for Release of Information, so VA could obtain treatment information.  The Veteran did not provide the requested authorization and suggested that he was going to obtain the treatment informaiton (he responded that letters and follow ups were in progress).  However, treatment records from Dr. Zanchi have not been obtained.  While VA has a statutory duty to assist the appellant in developing evidence pertinent to a claim, the appellant also has a duty to assist and cooperate with the VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  The Board notes that further development for these records is not possible without the Veteran's cooperation.  Insofar as the Veteran did not provide the information and/or authorization that was necessary in order for VA obtain his private treatment records, those records could not be obtained and the Board finds that no additional assistant in this regard is required.

Pursuant to the July 2010 and October 2011 Board remands, the Veteran was underwent VA skin diseases examination in November 2011.  The examination is adequate as the examiner considered the evidence of record and the reported history of the Veteran, conducted a thorough examination of the Veteran, noted all findings necessary for proper adjudication of the matter, and explained the rationale for the opinion offered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The RO's actions have complied fully with the Board remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue on appeal.  Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Legal Criteria and Factual Background

Initially, Board notes that it has reviewed all of the evidence of record, to include in the Veteran's claims file and in Virtual VA, with an emphasis on the evidence relevant to this appeal.  (The Virtual VA file does not contain any evidence pertinent to the matters at hand.)  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A disorder may be service connected if the evidence of record shows that the veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b).  A demonstration of continuity of symptomatology is an alternative method of demonstrating the second and/or third elements discussed above.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  Service connection also may be granted for [a disease] initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that it was incurred in service.  38 C.F.R. § 3.303 (d).

Service department records show the Veteran served in Vietnam during the Vietnam era.  See April 2, 2008 VA Form 3101, response to Request for Information.  Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, are presumed to have been exposed to an herbicide agent therein, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease manifested to a degree of 10 percent or more the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1112, 1116; 38 C.F.R. § 3.307, 3.309(e).

The United States Court of Appeals for the Federal Circuit has held that when a claimed disorder is not included as a presumptive disorder direct service connection may nonetheless be established by evidence demonstrating that the disease was in fact "incurred" during service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Veteran claims that he has been experiencing dermatitis of the face and scalp off and on since 1972.  See September 2007 VA Form 21-526.

The Veteran's STRs are silent for complaints, findings, treatment, or diagnosis relating to dermatitis of the face and scalp.  On June 1971 separation examination, his head, face, neck and scalp and skin, lymphatics were clinically normal.  

Private treatment records show that the Veteran's earliest treatment for skin complaints was in August 1994, when he was treated for red spots on his face and forehead.  A November 1996 letter from a dermatology consultant to his referring physician, J. S. Yoshikawa, M.D., notes that he was treated for diffuse actinic keratoses.  

A May 2007 letter from Dr. Yoshikawa advises that the Veteran had been treated for chronic dermatitis characterized by multiple keratosis, had had a history of Agent Orange exposure, and that he needed a dermatological evaluation.  

VA treatment records show that the Veteran complained of waking up with itchy scalp/face on Agent Orange evaluation in December 2007.  On dermatology consulation in May 2008, the Veteran reported a history of recurrent red and scaly rash on scalp and face for many years.  On examination, he had hyperkeratotic scalling papules over the face, scalp, trunk and one arm.  He also had telangiectasias on the face.  No skin cancer was seen on the scalp, face, chest, back, arms or legs.  The assessment was AKs (actinic keratoses), sundamaged skin, and mild seb derm (seborrheic dermatitis).  

A July 2010 letter from K. Azmy, M.D., states that Dr. Azmy originally saw the Veteran in 1980 when the Veteran was a neighbor of Dr. Azmy's friend.  Dr. Azmy recalled that the Veteran consulted him regarding cystic acne and dermatitis involving the scalp, face and ears at that time.  Being a pediatrician, Dr. Azmy advised the Veteran to see a dermatologist.  

On November 2011 VA skin disease examination, the Veteran reported that he noticed periodic breakouts and growths on his face in the 1970s.  He initially saw a PMD (primary medical doctor) and had been followed by a dermatologist since the 1980s.  The diagnosis was in the category of dermatitis or eczema and was specifically characterized as solar/actinic keratosis.  Physical examination showed extensive gritty, erythematous patches consistent with solar/actinic keratosis involving the both sides of the face and the scalp.  The examiner noted that these lesions are not sebhorreic dermatitis.  Based on examination of the Veteran and review of his claims file, the examiner opined that it is less likely than not (less than 50 percent probability) that the Veteran's solar/actinic keratosis was incurred in or caused by an injury, event or illness in service.  The examiner explained that the Veteran has very extensive solar/actinic keratosis of his face and scalp, the incidence of actinic keratosis increases with age and fewer than 10 percent of people who are white have actinic keratosis in their 20's.  The examiner also explained that, apart from age and skin color, the single biggest risk factor for actinic keratosis is sun exposure.  Actinic keratosis develops only on sun-damaged skin, especially on sun-exposed areas of the body such as the face, bald scalp, and ears.  The examiner noted that the Veteran is very fair-skinned (which puts him at an even greater risk for actinic keratosis), grew up on a farm, and has been exposed to sun his entire life (not just while he was in service).  Lastly, the examiner opined that Agent Orange is not a risk factor for actinic keratosis.  

Regarding the allegation that the Veteran's dermatitis, specifically diagnosed as actinic keratosis, of the face and scalp is related to Agent Orange exposure, the evidence shows the Veteran served in Vietnam during the Vietnam era; therefore, his exposure to herbicides in service is presumed.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  However, dermatitis (actinic keratosis) is not among the enumerated diseases that may be presumed service connected based on Agent Orange exposure.  See 38 C.F.R. §§ 3.307, 3.309(e).  The Secretary of the Department of Veterans Affairs has determined that a presumption of service connection based on exposure to herbicides during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 (1994).  Hence, the presumptive provisions of 38 U.S.C.A. § 1116 do not apply.  Consequently, to establish service connection for dermatitis of the face and scalp, the Veteran must show affirmatively that such disability is related to his service.

The Veteran claims that he has been experiencing dermatitis of the face and scalp off and on since 1972; thus, the year following his June 1971 discharge from active duty service.  However, it does not appear that he alleges that it began during service.  Even if he does contend that it began during service, the Board finds such assertion not credible in light of the fact that his skin was clinically evaluated as normal on discharge examination.  The Board believes it reasonable to expect that medical personnel would have detected and reported any skin abnormalities at that time.  Thus, the evidence shows that the skin disorder was not first manifested during service.  Even assuming for the sake of argument that the disorder this first manifest within one year of discharge (the Veteran has variously reported that it began in 1971, 1972, and 1973), the skin disorder is not listed among the disabilities which are afforded the one year presumption under 38 C.F.R. §§ 3.307, 3.309.  

What is presented then, is the question of whether the Veteran's dermatitis of the face and scalp may somehow be related to his remote service (to include as due to Agent Orange exposure and/or sun exposure during service).  That is a question that is inherently medical in nature, and requires medical expertise.  See Jandreau, supra, at 1377.  The Veteran has not presented any medical opinion or medical literature that supports the claim that his dermatitis of the face and scalp (solar/actinic keratosis) is (or may be) related to his service.  

The only competent (medical) evidence that directly addresses the matter of a nexus between the Veteran's diagnosed solar/actinic keratosis and his service is the medical opinion of the November 2011 VA examiner, who found that it is less likely than not (less than 50 percent probability) that the Veteran's solar/actinic keratosis was incurred in or caused by an injury, event or illness in service.  The examiner expressly noted that that Agent Orange was not a risk factor for actinic keratosis.  The examiner also noted that the Veteran grew up on a farm and had been exposed to the sun his whole life, not just during service.  The Board reads this comment as expressing a negative opinion on the question of a nexus between the Veteran's skin disorder and sun exposure during service.  As the opinion is by a medical professional who is competent to offer an opinion in the matter, notes the Veteran's history, and is based on a thorough examination of the Veteran, it is probative evidence in the matter.  As there is no competent (medical) evidence of to the contrary, it is persuasive. 

While the Veteran is competent to provide evidence of lay-observable events or the presence of disability, or symptoms of disability capable of lay observation (to include skin rash), (See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009)), he is not competent to establish by his own statements that his skin rash is etiologically related to his active duty service, including Agent Orange exposure therein.  That is a complex medical question requiring specialized medical knowledge/training, and he is a layperson, lacking the requisite expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Jandreau v. Nicholson, 492 F.3d 1372, 1374, 1377 (Fed. Cir. 2007).  

It is not in dispute that the Veteran has dermatitis of the face and scalp.  However the preponderance of the evidence is against a finding that the dermatitis of the face and scalp was incurred or aggravated in service, and therefore against his claim.  Accordingly, the appeal must be denied.


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


